IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 July 28, 2009
                               No. 08-41030
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

MICHAEL T. GRUBERT

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 6:08-CR-7-ALL


Before SMITH, STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Michael T. Grubert pleaded guilty to possession of child pornography and
was sentenced to a 90-month term of imprisonment and to a 10-year period of
supervised release.   As a special condition of his supervision, Grubert was
ordered to “participate in a mental health program as deemed necessary and
approved by the probation officer.”




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-41030

      Grubert argues that the district court committed plain error by delegating
to the probation officer the authority to decide whether he should undergo
mental health treatment. Citing United States v. Albro, 32 F.3d 173, 174 (5th
Cir. 1994), he argues that the district court impermissibly delegated its Article
III power to impose conditions of supervised release by giving the probation
officer discretion to decide whether he should participate in a mental health
program.
      To show plain error, Grubert must show an error that is clear or obvious
and that affects his substantial rights. United States v. Baker, 538 F.3d 324, 332
(5th Cir. 2008), cert. denied, 129 S. Ct. 962 (2009). Our precedents do not plainly
require the result Gruber urges. See United States v. Vega, 332 F.3d 849, 851-54
(5th Cir. 2003); United States v. Warden, 291 F.3d 363, 365-66 (5th Cir. 2002).
The judgment is
      AFFIRMED.




                                        2